NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRED ROSENFELD,                                 No.    18-16050

                Plaintiff-Appellant,            D.C. No. 2:17-cv-03041-JCM-
                                                CWH
 v.

NV ENERGY, INC.,                                MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Fred Rosenfeld appeals from the district court’s judgment dismissing his

employment action alleging age discrimination, hostile work environment, and

violations of state law. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion the district court’s denial of leave to amend. Salameh v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013). We affirm.

      The district court did not abuse its discretion by dismissing Rosenfeld’s

action without leave to amend because Rosenfeld failed to move for leave to

amend. See Fed. R. Civ. P. 15(a)(2); Salameh, 726 F.3d at 1133 (no abuse of

discretion to deny leave to amend where plaintiff failed to identify facts that could

cure the deficiencies in the complaint).

      AFFIRMED.




                                           2                                   18-16050